Judgment unanimously affirmed with costs. Memorandum: Supreme Court correctly held that the executory land contract did not affect plaintiff’s insurable interest or the amount recoverable under the fire insurance policy (see, Insurance Law § 3402). The insurable interest of the vendor in a land contract is the full value of the insured property (Rosenbloom v Maryland Ins. Co., 258 App Div 14; see also, First Fed. Sav. & Loan Assn, v Nichols, 33 AD2d 259). That the land contract placed the risk of loss on the vendee does not eliminate such interest (see, Meade v North Country Co-Op. Ins. Co., 120 AD2d 834, 836-837). Defendant improperly relies on case law involving mortgagees’ rights under fire insurance policies (e.g., Whitestone Sav. & Loan Assn, v Allstate Ins. Co., 28 NY2d 332; Heilbrunn v German Alliance Ins. Co., 150 App Div 670, appeal dismissed 206 NY 683). (Appeal from Judgment of Supreme Court, Niagara County, Notaro, J. — Insurance Proceeds.) Present— Denman, P. J., Boomer, Boehm, Fallon and Davis, JJ.